Citation Nr: 9906284	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly compensation at a higher rate 
based on the need for regular aid and attendance for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active duty service from September 1954 to 
September 1957.

This matter is before the Board of Veterans' Appeal (the 
Board) on appeal from a July 1995 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the appellant's claim for 
special monthly compensation at a higher rate based on the 
need for regular aid and attendance, for accrued benefits 
purposes.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1995.

2.  At the time of the veteran's death, he had a pending 
claim for special monthly compensation at a higher rate based 
on the need for regular aid and attendance.

3.  The veteran was service connected for cervical 
spondylosis with myelopathy with loss of use of both lower 
extremities (100%); cervical myelopathy, left upper extremity 
(20%); hypertension (10%); cervical spondylosis with 
myelopathy right upper extremity (0%); frostbite, feet (0%); 
and frostbite, hands (0%).

4.  At the time of his death, the veteran had a total 
combined schedular rating of 100% and was also receiving 
special monthly compensation for loss of use of both feet 
under the provisions of 38 U.S.C.A. § 1114(l).

5.  Without consideration of the veteran's service-connected 
cervical spondylosis with myelopathy with loss of use of both 
lower extremities, the veteran's remaining service-connected 
disabilities did not render him unable to care for his daily 
needs without the aid and attendance of another person.  

6.  The medical evidence does not show that the veteran had 
loss of anal and bladder sphincter control.


CONCLUSION OF LAW

The criteria for special monthly compensation at a higher 
rate based on the need of regular aid and attendance, for 
accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 
1114(l), (o), and (r), 5107, 5121 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.350 (b), (e)(1), (2) and (3), 3.351(b) and 
(c), 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concedes that the appellant has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the appellant's claim.

Review of the evidence of record reflects that the veteran 
served on active duty from September 1954 to September 1957, 
and died on March [redacted], 1995.  At the time of his death, 
there was a pending claim for special monthly compensation based on 
the need for regular aid and attendance.  The appellant seeks 
consideration of this claim on an accrued benefits basis.  We 
note that only that evidence in the claims file at the date 
of the veteran's death may be considered with respect to 
claims based on accrued benefits.  38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000(a) (1998).  

The veteran at the time of his death was service connected 
for cervical spondylosis with myelopathy with loss of use of 
both lower extremities (100%); cervical myelopathy, left 
upper extremity (20%); hypertension (10%); cervical 
spondylosis with myelopathy right upper extremity (0%); 
frostbite, feet (0%); and frostbite, hands (0%).  He had a 
combined serviceconnected evaluation of 100 percent in effect 
since February 1991, and prior to that, a total rating based 
on individual unemployability in effect since March 1979.  
The veteran had also been receiving special monthly 
compensation for loss of use of both feet since February 
1991.

The appellant now seeks additional special monthly 
compensation based on the veteran's need for regular aid and 
attendance.  She contends, in essence, that because of the 
veteran's service-connected disabilities, he was helpless and 
unable to protect himself from the hazards of daily life.  He 
reportedly required help with daily hygiene and the 
activities of daily living.  Thus, she asserts additional 
special monthly compensation was warranted.

Special monthly compensation is governed by VA statute and 
regulations.  In pertinent part, 38 U.S.C.A. § 1114(l) (West 
1991) provides that if a veteran as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet, or of one hand and one foot, or is 
blind in both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, then additional monetary benefits 
are payable at the rate specified.  

As noted above, the veteran had been receiving since February 
1991, special monthly compensation at the rate specified 
under 38 U.S.C.A. § 1114(l) for loss of use of both feet.

A veteran may qualify for a higher rate of special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(o) if 
he has two or more of the conditions listed in 38 U.S.C.A. 
§ 1114(l).  However, the same disability may not be 
considered twice.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350 
(e)(1)(ii) (1998).  Determinations must be based upon 
separate and distinct disabilities.  This requires, for 
example, that where a veteran who had suffered the loss or 
loss of use of two extremities is being considered for the 
maximum rate on account of helplessness requiring regular aid 
and attendance, the latter must be based on need resulting 
from pathology other than that of the extremities.  If the 
loss or loss of use of two extremities or being permanently 
bedridden leaves the person helpless, increase is not in 
order on account of this helplessness.  38 C.F.R. 
§ 3.350(e)(3) (1998).

A veteran who is already receiving the maximum rate under 
38 U.S.C.A. § 1114(o) who is in need of regular aid and 
attendance or a higher level of care is entitled to an 
additional allowance.  This is payable whether or not the 
need for regular aid and attendance or higher level of care 
was a partial basis for entitlement to the maximum rate under 
38 U.S.C.A. § 1114(o).  However, the veteran must first be 
entitled to the section (o) rate.  38 U.S.C.A. § 1114(r) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.350(h) (1998).

Thus, in the instant case, the issue is whether the veteran 
had a service-connected disability(ies), separate and distant 
from the loss of use of both feet, that would render him in 
need of regular aid and attendance.  If so, then additional 
special monthly compensation would be warranted.  38 U.S.C.A. 
§ 1114(o) (West 1991 & Supp. 1998); 38 C.F.R. § 3.350(e) 
(1998).

The criteria for determining entitlement to regular aid and 
attendance are contained in 38 C.F.R. § 3.351(c)(3) and 
38 C.F.R. § 3.352(a) (1998).

A person is considered in need of regular aid and attendance 
if the person is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. 
§ 3.351 (1998).

Determination as to need of aid and attendance must be based 
on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to 
various factors, such as the inability to dress or undress, 
or to keep himself ordinarily clean and presentable, the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, the claimant's 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness, the inability 
to attend to the wants of nature, or incapacity (physical or 
mental) which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  However, it is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1998).

Additionally, the Board notes that entitlement to the higher 
rate of special monthly compensation under 38 U.S.C.A. 
§ 1114(o) is warranted if the veteran had loss of use of both 
legs and loss of anal and bladder sphincter control.  
38 C.F.R. § 3.350(e)(2) (1998).

Review of the evidence of record at the time of the veteran's 
death reveals that the veteran was afforded a VA medical 
examination for determination of housebound status or need 
for regular aid and attendance in May 1991.  He had moderate 
weakness of the right arm with moderate muscle wasting and 
poor hand grip.  The left arm had mild weakness with mild 
muscle wasting and normal range of motion of all joints.  He 
was noted to be both-handed but used right hand more.  He was 
confined to his wheelchair and unable to stand without 
assistance.  Weightbearing on legs was very poor.  He used a 
motorized wheelchair when he went out.  He reportedly tried 
to use Canadian crutches at home but fell down often.  The 
medical examiner found the veteran unable to stand or walk 
without assistance due to loss of use of both lower 
extremities, and in need of assistance for all activities of 
daily living.  

A VA certificate of medical feasibility dated April 1993, 
recommended special adaptive housing or adaptations.  VA 
examination report dated April 1993, noted overall muscle 
atrophy, and decreased muscle strength, especially in the 
lower extremities.  He used a wheelchair and forearm crutches 
for short distances.  He lived with his spouse.  The veteran 
reportedly was able to eat with difficulty and comb his hair 
with his more functioning left arm.  Again it was noted that 
he needed assistance for voiding and bowel movements.  

By rating decision of August 1993, the RO awarded the veteran 
entitlement to specially adapted housing or for special home 
adaptation grant.

In March 1994 the veteran submitted a written request for 
"Aid and Attendance".  He claimed that his physical 
condition had degenerated to the extent that his wife had to 
help him with his activities of daily living.  He also 
claimed to be incontinent at times in both bowel and bladder.

VA neurological examination report dated January 1994 noted 
history of hypertension, implanted pacemaker, degenerative 
joint disease, and history of prostatic surgery.  The veteran 
presented in wheelchair, accompanied by his wife.  The wife 
reported that the veteran was only able to go a few steps 
without aid from another.  On objective examination, the 
veteran was noted to be unable to get up or walk unassisted.  
Strength tests could not be accomplished due to weakness.  He 
had spastic quadriplegia graded as 2/5 proximally and 3/5 
distally in right arm; 2.5/5 proximally and 3/4 distally in 
left arm; weakness was graded as 1/5 in right leg and 2/5/5 
in left leg.  The diagnosis was status post laminectomy at 
C3-C6 in 1978 according to record with residual spastic 
quadriplegia.  

A special VA "rectum" examination report dated October 
1994, noted the veteran had a chronic quadriplegic spasticity 
complicated with severe generalized joint disease.  History 
of severe constipation was noted with no history of soiling 
or incontinence observed.  Objective examination revealed 
hemorrhoids.  The diagnosis was internal hemorrhoids with 
minimal bleeding occasionally.

A VA urology examination report dated October 1994, noted the 
veteran was status post transurethral resection of prostate 
four to five years earlier.  He had history of frequent 
urinary tract infections.  Currently, he had urinary 
frequency with nocturia two to three times.  No incontinence 
was noted.  Diagnoses were:  1) benign prostatic hyperplasia; 
2) status post transurethral resection of prostate; 3) 
recurrent urinary tract infection.

A VA "higher aid and attendance" examination report dated 
October 1994, noted the veteran was accompanied to the exam 
by his wife.  He had a history of hypertension with an 
implant pacemaker in 1991 due to arteriosclerotic heart 
disease and hypertension.  His current complaints consisted 
of generalized weakness and pain, with episodes of dizziness 
on and off for many years.  The veteran spent his days at 
home, either in bed or the wheelchair.  Physical examination 
revealed a thin chronically ill elderly male who was unable 
to move from his wheelchair.  For findings as to spine and 
extremities, the examiner referenced the recent neurological 
evaluation report.    The diagnoses included:  1) 
hypertension, arterial, moderate; 2) arteriosclerotic heart 
disease; 3) severe ostitis dermatitis with right leg 
pretibial ulceration; 4) chronic external otitis; 5) chronic 
osteoarthritis severe, generalized.  The examiner concluded 
that the veteran was in need of aid and attendance.

On March 20, 1995, the RO in a Deferred Rating Decision, 
determined that the current medical information was 
insufficient to determine eligibility for the "higher" aid 
and attendance benefits.  The RO requested another VA medical 
examination.

Subsequently, the RO received notification that the veteran 
had died on March [redacted], 1995.  The certificate of death 
indicated that the primary cause of death was a hemorrhagic 
cerebrovascular accident.  Contributory causes(s) of death 
were listed as high blood pressure and sick sinus syndrome.  

The appellant, the veteran's widow, submitted a formal 
application for Dependency and Indemnity Compensation (DIC) 
to include Accrued Benefits if applicable, in March 1995.  By 
rating decision of April 1995, the RO granted the appellant's 
claim for DIC benefits based on a finding that the veteran's 
death was service-related.

By rating decision of July 1995, the RO denied the 
appellant's claim for special monthly compensation based on 
the need for "higher" aid and attendance, for accrued 
benefits purposes.  In the Statement of the Case issued 
January 1996, the RO held that the appellant was not entitled 
to special monthly compensation based on the need for 
"regular" aid and attendance, for accrued benefits 
purposes.

ANALYSIS

Initially the Board finds that there was a pending claim for 
entitlement to special monthly compensation at a higher rate 
based on the need for regular aid and attendance at the time 
of the veteran's death.  Furthermore, the appellant timely 
filed her claim for accrued benefits.  

The Board further finds, based on the evidence of record and 
the applicable law and regulations, that a higher rate of 
special monthly compensation, for accrued benefits purposes, 
is not warranted in this case.  

Clearly, the record indicates that the veteran was 
significantly disabled and required the aid and assistance of 
another.  However, the medical evidence further shows that 
the veteran was essentially confined to his wheelchair and 
required the aid and assistance of another for the activities 
of daily living primarily due to the loss of use of his lower 
extremities.  As the veteran was already receiving SMC for 
this disability under 38 U.S.C.A. § 1114(l), it can not be 
the basis for a higher rate of SMC under 38 U.S.C.A. 
§ 1114(o).  The medical evidence does not show that any of 
the veteran's other service-connected disabilities, either 
individually or in combination, caused him to require the 
regular aid and assistance of another.  Finally, the Board 
notes that while the veteran needed assistance in attending 
to the wants of nature, the medical evidence does not show 
loss of bowel and bladder sphincter control.  Thus, the Board 
concludes that a higher rate of special monthly compensation 
on the basis of regular need for aid and attendance of 
another person is not warranted.




ORDER

Special monthly compensation at a higher rate based on the 
need for regular aid and attendance of another, for accrued 
benefits purposes, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

